
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.22


GAMETECH INTERNATIONAL. INC.



FORM OF
EMPLOYMENT
AGREEMENT


        This EMPLOYMENT AGREEMENT ("Agreement") is made and entered into at
Tempe, Arizona on this 1st day of October, 1997 by and between GameTech
International Inc., a Delaware corporation ("GTI" or the "Company"), and
Andrejs K. Bunske ("Executive").

Whereas :

        a.    The Company desires to employ Executive, and;

        b.    Executive is the General Counsel—Corporate Secretary of the
Company;

        c.    The Company and Executive wish pursuant to this Agreement to set
forth their full and complete understandings in respect to the above-mentioned
employment relationship.

        NOW, THEREFORE, in consideration of the provisions hereinafter
described, Company and Executive agree as follows:

        1.    DUTIES OF EXECUTIVE    

        During the term of this Agreement, Executive shall be employed by the
Company as its General Counsel—Corporate Secretary and in that capacity shall
perform all functions and duties consistent with such position on behalf of the
Company in an efficient, trustworthy and professional manner, as reasonably
required by the Board of Directors of the Company or the Board of Directors
governing any successor entity to the Company (the "Board").

        Executive agrees to devote substantially all of his working time and
energy to the performance of his duties under this Agreement so long as his
employment under this Agreement is continued by the Company.

        Notwithstanding the above, Executive shall be entitled to reasonable
absences for administrative meetings and to pursue other outside activities.
Executive also shall be permitted to serve as a member of the Board of Directors
of other organizations, subject to approval by the Board, on a case by case
basis. Such approval shall be granted if it can be reasonably demonstrated that
such service does not involve a competitor of the Company or its Enterprises and
does not materially interfere with effective performance of Executive's duties
under this Agreement.

        2.    TERM OF AGREEMENT    

        Unless terminated sooner in accordance with the provisions of this
Agreement, the Company shall employ Executive and Executive accepts such
employment under the conditions set forth herein for a two (2) year term (the
"Term") beginning on the effective date of this Agreement and ending upon the
close of business on September 30, 1999. Notwithstanding the foregoing, if this
Agreement is not terminated in accordance with the provisions herein on or
before the expiration of its initial Term, such Term shall continue, and the
Agreement shall continue in force for successive two (2) year periods unless, at
least ninety (90) days prior to the expiration of the initial Term of the
Agreement, or ninety (90) days prior to the expiration of any subsequent two
(2) year Term, either Executive or the Company gives the other party written
notice of its intent to terminate the Agreement at the end of such Term.

1

--------------------------------------------------------------------------------


        3.    DEFINITIONS    

        For purposes of this Agreement, the following terms shall have the
meanings set forth in this Paragraph 3:

        a.    "Annual Base Salary" or "Base Salary" shall mean the annual base
salary rate in effect for Executive from time to time during the Term of this
Agreement in accordance with the provisions of Paragraph 4.a. of this Agreement.

        b.    "Annual Bonus" or "Bonus" shall mean a cash payment available
annually (or as otherwise provided for in this document) to Executive in
addition to Base Salary as determined in accordance with Paragraph 4.b. of this
Agreement.

        c.    "Cause" shall mean (i) Executive's conviction for any felony
involving moral turpitude; or (ii) any conduct by Executive which is materially
injurious to the Company or its Enterprises. (Such cause for conduct shall exist
if Executive is guilty of dishonesty, gross neglect of duty hereunder, or other
act or omission which impairs Company's ability to conduct its ordinary business
in its usual manner.) Such cause will be determined upon a meeting of the
Company's Board of Directors.

        d.    "Change of Control" shall mean any of the following events:
(i) the Company consolidates with, or merges with or into, another entity or
sells, assigns, conveys, transfers, leases or otherwise disposes of all or
substantially all of the Company's assets to any entity, or any entity
consolidates with, or merges with or into, the Company and the Company is not
the surviving Corporation; (ii) the liquidation or dissolution of the Company;
(iii) during any consecutive two year period, individuals who at the beginning
of such period constituted the Board (together with any new directors whose
election by such Board or whose nomination for election by the stockholders of
the Company was approved by a vote of the majority of the directors then still
in office who were either directors at the beginning of such period or whose
election or nomination was previously so approved) cease for any reason to
constitute a majority of the Board then in office; or (iv) any person or group
(as such terms are defined in Section 13(d) and 14(d) under the Securities
Exchange Act of 1934 (the "Exchange Act")) is or becomes the beneficial owner
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act, except that a
person will be deemed to have beneficial ownership of all securities that such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time) directly or indirectly of more than 30% of
the total voting power entitled to vote in the election of the Board; provided,
however, that such person or group shall not include any person or group that is
the beneficial owner of more than 5% of the total voting power as of the date of
this Agreement.

        e.    "Compensation Committee" means the Compensation Committee of the
Board of Directors.

        f.      "Constructive Termination" shall mean Executive's voluntary
Termination of Service within twelve (12) months following a Change of Control
or within ninety (90) days following the occurrence of one or more of the
following events, except if such event is approved in writing by Executive prior
to its occurrence:

          (i)  A failure by the Company to abide by any part of this Agreement
that is not remedied within thirty (30) business days after receiving written
notification by Executive of such failure;

        (ii)  A material reduction in Executive's title or responsibilities.

        (iii)  Relocation of Executive's primary place of work to an area other
than the location of the Company's principal executive offices.

2

--------------------------------------------------------------------------------




        g.    "Disability" shall be deemed to have occurred if Executive makes
application for or is otherwise eligible for disability benefits under any
Company-sponsored long-term disability program covering Executive, and Executive
qualifies for such benefits. In the absence of a Company-sponsored long-term
disability program covering Executive, Executive shall be presumed to be totally
and permanently disabled if so determined by the Company's Board following the
Board's review of two independent medical opinions satisfactory to the Board
certifying that Executive will be permanently unable to perform his normal
duties as a result of a physical or mental condition.

        h.    "Enterprise" shall mean any joint venture, business pursuant to a
joint operating agreement, or other alliance or affiliated business of the
Company, including but not limited to The Satellite Bingo Network, LLC.

        i.      "Executive's Spouse" shall mean Executive's spouse upon the
execution of this Agreement, except as otherwise designated herein. (All spousal
pension benefits under this Agreement shall be non-transferable should Executive
remarry.)

        j.      "Fiscal Year" shall mean the twelve-month period beginning
November 1, unless the Company, with the approval of the Internal Revenue
Service, shall establish a different fiscal year.

        k.    "Long-Term Incentive Plan" shall mean any stock option plan or any
other form of equity (real or phantom) or other long-term incentive plan
introduced by the Company.

        l.      "Service" shall mean Executive's full-time or substantially
full-time employment with the Company, or any affiliated organization, including
any leave of absence approved by the Board.

        m.    "Termination of Service" shall mean Executive's termination of
Service for any reason whatsoever, including death.

        4.    EXECUTIVE'S RIGHTS WHILE EMPLOYED BY THE COMPANY    

        a.    Base Salary    

Beginning on the effective date of this Agreement during the Term, the minimum
Annual Base Salary payable to Executive shall be forty-seven thousand dollars
($47,000.00). Such Base Salary shall be paid in equal bi-monthly installments on
the the Company's normal payroll dates. Executive's base salary shall be
reviewed annually by the Compensation Committee if any, otherwise by the Board,
and may be increased but not decreased from time to time based on prevailing
market conditions, performance of the Executive and other considerations.

        b.    Annual Bonus    

All fiscal year bonus amounts will be determined by and awarded in the sole
discretion of the Compensation Committee if any, otherwise by the Board
commensurate with Executive's performance and the overall performance of the
Company; or pursuant to a plan which may be adopted by the Company making
payment of bonuses contingent upon achievement of goals and objectives set by
the Board for the fiscal period.

        c.    Long-Term Incentives    

Executive shall participate in any Long-Term Incentive Plan that may be designed
specifically for Executive or provided to other executives of the Company during
the Term. (Grants to Executive under such Long-Term Incentive Plan shall be no
less favorable to Executive in amount and other key design features, including
vesting restrictions, with any other plans provided to any other executive at
the Company.)

3

--------------------------------------------------------------------------------

        d.    Fringe Benefits and Other    

The Company shall provide Executive with the following:

          (i)  Such benefits and perquisites, including but not limited to
disability income, deferred compensation or any form of savings or retirement
plan, and an automobile allowance as may from time to time be provided to other
executives of the Company. Such benefits and perquisites shall exclude fees paid
for Board or Board Committee service, which are hereby included in Executive's
Base Salary. Benefits and perquisites shall be provided at the same proportional
cost to Executive as that paid by other executives of the Company who
participate in such programs;

        (ii)  Reasonable vacation each year during the Term not less than ten
(10) days. Executive is allowed to accrue a maximum of sixty (60) full days of
unused vacation/sick leave time. Said vacation shall not reduce Executive's
compensation under this Agreement;

        (iii)  Payment of premiums on professional liability insurance for
Executive;

        (iv)  Payment of dues for such professional societies and associations
of which Executive is a member that benefit the Company;

        (v)  Nothing in this Agreement shall be construed as limiting or
restricting any benefit to Executive under any pension, profit-sharing or
similar retirement plan, or under any group life or group health or accident or
other plan of the Company, for the benefit of its employees generally or a group
of them, now or hereafter in existence.

        (vi)  It shall be at the Board's discretion to grant any other fringe
benefits to Executive.

        5.    EXECUTIVE'S RIGHTS UPON TERMINATION OF SERVICE    

        a.    For Reason Of Voluntary Resignation Constituting Constructive
Termination Or Termination By The Company Without Cause    

In the event of Executive's Termination of Service for reason of (i) voluntary
resignation by Executive constituting Constructive Termination, (ii) Executive's
Termination of Service by the Company without Cause or (iii) Executive's
Termination of Service for any reason except those specifically described in
paragraphs 5.b through 5.f herein, Executive (or if Executive dies while
benefits remain due under this Agreement, Executive's beneficiaries as
designated in accordance with the provisions of Paragraph 9 herein) shall be
entitled to receive the following upon such Termination of Service:

          (i)  Payment immediately upon Executive's Termination of Service of
any previously unpaid Base Salary and any Bonus granted and previously unpaid or
the pro-rata portion of any Bonus earned by Executive pursuant to any plan (if
necessary, the Company may pay such Bonus when all bonuses for that Fiscal Year
are calculated and paid) through the date of Executive's Termination of Service;

        (ii)  Immediate vesting of any stock options or other rights previously
provided to Executive under any Company Long-Term Incentive Plan; and

        (iii)  Payment of a lump sum amount equal to two (2) years of
Executive's Base Salary.

In the event of a Change of Control, Executive shall be also be entitled to the
protections outlined in Paragraph 7 herein.

        b.    For Reason Of Expiration Of The Term Of This Agreement    

In the event of Executive's Termination of Service for reason of expiration of
the Term of this Agreement pursuant to Paragraph 2 thereof, Executive (or if
Executive dies while benefits

4

--------------------------------------------------------------------------------

remain due under this Agreement, Executive's beneficiaries as designated in
accordance with the provisions of Paragraph 9 thereof) shall be entitled to
receive the following upon such Termination of Service:

          (i)  Payment immediately upon Executive's Termination of Service of
any previously unpaid Base Salary and any Bonus granted and previously unpaid or
the pro-rata portion of any Bonus earned by Executive pursuant to any plan (if
necessary, the Company may pay such Bonus when all bonuses for that Fiscal Year
are calculated and paid) through the date of Executive's Termination of Service;

        (ii)  Immediate vesting of any stock options or other rights previously
provided to Executive under any Company Long-Term Incentive Plan;

        (iii)  Payment of any Disability or other benefits provided to Executive
by the Company in accordance with the terms and conditions of such benefits and
this Agreement.

        (iv)  Payment of a lump sum amount equal to one (1) year of Executive's
Annual Base Salary.

        c.    For Reason of Disability    

In the Event of Executive's Termination of Service for reason of Disability,
Executive (or if Executive dies while benefits remain due under this Agreement,
Executive's beneficiaries as designated in accordance with the provisions of
Paragraph 9 hereof) shall be entitled to receive the following upon such
Termination of Service:

          (i)  Payment immediately upon Executive's Termination of Service of
any previously unpaid Base Salary and any Bonus granted and previously unpaid or
the pro-rata portion of any Bonus earned by Executive pursuant to any plan (if
necessary, the Company may pay such Bonus when all bonuses for that Fiscal Year
are calculated and paid) through the date of Executive's Termination of Service;

        (ii)  Immediate vesting of any stock options or other rights previously
provided to Executive under any Company Long-Term Incentive Plan;

        (iii)  Payment of any Disability or other benefits provided to Executive
by the Company in accordance with the terms and conditions of such benefits and
this Agreement;

        (iv)  Payment of a lump sum amount equal to the remaining Term of
Executive's Base Salary.

5

--------------------------------------------------------------------------------






        d.    For Reason of Death    

In the Event of Executive's Termination of Service for Reason of Death,
Executive's beneficiaries as designated in accordance with the provisions of
Paragraph 9 hereof shall be entitled to receive the following upon such
Termination of Service:

          (i)  Payment immediately upon Executive's Termination of Service of
any previously unpaid Base Salary and any Bonus granted and previously unpaid or
the pro-rata portion of any Bonus earned by Executive pursuant to any plan (if
necessary, the Company may pay such Bonus when all bonuses for that Fiscal Year
are calculated and paid) through the date of Executive's Termination of Service;

        (ii)  Immediate vesting of any stock options or other rights previously
provided to Executive under any Company Long-Term Incentive Plan;

        (iii)  Payment of any other benefits provided by the Company in
accordance with the terms and conditions of such benefits and this Agreement;

        (iv)  Payment of a lump sum amount equal to the remaining Term of
Executive's Base Salary. (Payment to be made to Executive's Estate.)

        e.    For Reason Of Voluntary Resignation Not Constituting Constructive
Termination    

In the event of Executive's Termination of Service for reason of voluntary
resignation by Executive not constituting Constructive Termination, Executive
shall be entitled to receive the following upon such Termination of Service:

          (i)  Payment immediately upon Executive's Termination of Service of
any previously unpaid Base Salary and any Bonus granted and previously unpaid or
the pro-rata portion of any Bonus earned by Executive pursuant to any plan (if
necessary, the Company may pay such Bonus when all bonuses for that Fiscal Year
are calculated and paid) through the date of Executive's Termination of Service;

        (ii)  Performance of Company obligations with respect to Executive's
exercise of any stock options or other rights previously granted to Executive
under any Company Long-Term Incentive Plan provided such options or other rights
have vested as of the date of the termination of Executive's service in
accordance with any agreement between the Company and Executive covering such
options or other rights;

        (iii)  Payment of any Disability or other benefits provided to Executive
by the Company in accordance with the terms and conditions of such benefits and
this Agreement.

        f.    For Reason of Cause    

In the Event of Executive's Termination of Service for reason of Cause, the
Company's obligations to Executive shall be limited to:

          (i)  Payment immediately upon Executive's Termination of Service of
any previously unpaid Base Salary;

        (ii)  Performance of Company obligations with respect to Executive's
exercise of any stock options or other rights previously granted to Executive
under any Company Long-Term Incentive Plan provided such options or other rights
have vested as of the date of the termination of executive's service in
accordance with any agreement between the Company and Executive covering such
options or other rights.

        6.    MITIGATION AND OFFSET REQUIREMENTS    

        Executive shall not be required to mitigate the amount of any benefit
provided for in this Agreement by actively seeking alternative employment during
the period in which such benefits are

6

--------------------------------------------------------------------------------


paid. In addition, except as provided for in Paragraph 8 hereof, Executive shall
not be required to offset any such benefits provided for in this Agreement by
amounts earned as a result of Executive's employment or self-employment during
the period in which Executive is entitled to receive such benefits.

        7.    ADDITIONAL RIGHTS UPON A CHANGE OF CONTROL    

        In addition to Executive's rights to effect a Constructive Termination
of Service within twelve (12) months upon a Change of Control, the Term of this
Agreement shall be automatically extended through the close of business
twenty-four (24) months following the effective date of any Change of Control.

        8.    BREACH OF CONFIDENTIALITY OR ENTERING INTO A DIRECT
COMPETITION    

        a.    During the Agreement Period    

During the period in which this Agreement remains in force and while Executive
is entitled to receive any benefits under this Agreement, Executive shall not,
without prior written consent of the Board or pursuant to and consistent with
the order of any court, legislative body or regulatory agency, (a) engage
directly or indirectly (including by way of example only, as a principal,
partner, venturer, employee or agent) nor have any direct or indirect interest,
in any business which competes with the Company or its Enterprises in any
material way, (b) disclose to any third party, either directly or indirectly,
any non-public information regarding the Company's or its Enterprises' business,
customers, financial condition, strategies or operations the disclosure of which
could possibly harm the Company or its Enterprises in any material way.
Clause (a) above shall not apply to any investment by Executive in the stock of
a publicly-traded corporation, provided such investment constitutes less than
five percent (5%) of such corporation's voting shares.

In the event that, Executive violates clauses (a) or (b) above, Executive's
rights to any benefits under this Agreement shall immediately terminate.

        b.    Upon Termination of Agreement    

It is understood and agreed that the nature of the methods employed in Company's
business are such that Executive will be placed in a close business and personal
relationship with the customers of Company. Thus, for a period of two (2) years
immediately following the termination of Executive's employment (or retirement
by Executive), for any reason whatsoever, so long as Company continues to carry
on the same or similar business, said Executive shall not, for any reason
whatsoever, directly or indirectly, for him or on behalf of, or in conjunction
with, any other person, persons, company, partnership, corporation or business
entity:

          (i)  call upon, divert, influence or solicit or attempt to call upon,
divert, influence or solicit any customer or customers of Company;

        (ii)  divulge the names and addresses or any information concerning any
customer of Company;

        (iii)  own, manage, operate, control, be employed by, participate in or
be connected in any manner with the ownership, management, operation or control
of the same, similar, or related line of business as that carried on by Company
within a radius of twenty-five (25) miles from any then existing or proposed
office of Company, and

        (iv)  make any public statement or announcement, or permit anyone else
to make any public statement or announcement that Executive was formerly
employed by or connected with Company.

7

--------------------------------------------------------------------------------




        The covenants set forth herein shall not include any period(s) of
violation of any covenant or any period(s) of time required for litigation to
enforce any covenant. If the provisions set forth are determined to be too broad
to be enforceable at law, then the area and/or length of time shall be reduced
to such area and time and that shall be enforceable.

        9.    DESIGNATION OF BENEFICIARIES    

        Executive shall have the right at any time to designate any person(s) or
trust(s) as beneficiaries to whom any benefits payable under this Agreement
shall be made in the event of Executive's death prior to the distribution of all
benefits due Executive under this Agreement. Each beneficiary designation shall
be effective only when filed in writing with the Company during Executive's
lifetime. If Executive designates more than one beneficiary, distributions of
cash payments shall be made in equal proportions to each beneficiary unless
otherwise provided for in Executive's beneficiary designation.

        The filing of a new beneficiary designation shall cancel all
designations previously filed. Any finalized marriage or divorce (other than
common law marriage) of Executive subsequent to the date of filing a beneficiary
designation shall revoke such designation unless (a) in the case of divorce, the
previous spouse was not designated as beneficiary, and (b) in the case of
marriage, Executive's new spouse had previously been designated as beneficiary.
Executive's Spouse shall join in any designation of a beneficiary other than
Executive's Spouse.

        If Executive fails to designate a beneficiary as provided for above, or
if the beneficiary designation is revoked by marriage, divorce or otherwise
without execution of a new designation, or if the beneficiary designated by
Executive dies prior to distribution of the benefits due Executive under this
Agreement, the Board of Directors of the Company shall direct the distribution
of any benefits due under this Agreement to Executive's estate.

        10.    SUCCESSORS    

        Except as provided for in Paragraph 9 above, the rights and duties of a
party hereunder shall not be assignable by that party provided, however, that
this Agreement shall be binding upon and shall inure to the benefit of any
successor of the Company, and any such successor shall be deemed substituted for
the Company under the terms of this Agreement. The term successor as used herein
shall include any person, firm, corporation or other business entity which at
any time, by merger, purchase or otherwise, acquires substantially all of the
assets or business of the Company.

        11.    ATTORNEYS' FEES    

        a.    Subsequent to Any Change of Control    

Subsequent to any Change of Control, in any action at law or in equity brought
by either party hereto to enforce any of the provisions or rights under this
Agreement, the Company, in addition to bearing its own expenses, shall pay to
Executive all costs, expenses and reasonable attorneys' fees incurred therein by
Executive (including without limitation such costs, expenses and fees on any
appeals), and if Executive shall recover judgment in any such action or
proceeding, such costs, expenses and attorneys' fees shall be included as part
of such judgment.

        b.    Prior to Any Change of Control    

Prior to any Change of Control, in any action at law or in equity to enforce any
of the provisions or rights under this Agreement, the unsuccessful party to such
litigation, as determined by the Court in a final judgment or decree, shall pay
the successful party or parties all costs, expenses and reasonable attorneys'
fees incurred therein by such party or parties (including without limitation
such costs, expenses and fees on any appeals), and if such successful party or
parties shall recover judgment in such action or proceeding, such costs,
expenses and attorneys' fees shall be included as part of such judgment.

8

--------------------------------------------------------------------------------



        Notwithstanding the foregoing provisions, in no event prior to a Change
of Control shall the successful party or parties be entitled to recover an
amount from the unsuccessful party or parties for costs, expenses and attorneys'
fees that exceeds the costs, expenses and attorneys' fees incurred by the
unsuccessful party in connection with the action or proceeding.

        12.    ARBITRATION    

        Company and Executive agree with each other that any claim of Executive
arising out of or relating to this Agreement or the breach of this Agreement or
Executive's employment by Company, including, without limitation, any claim for
compensation due, wrongful termination and any claim alleging discrimination or
harassment in any form shall be resolved by binding arbitration, except for
claims in which injunctive relief is sought and obtained. The arbitration shall
be administered by the American Arbitration Association under its Commercial
Arbitration Rules at the American Arbitration Association Office nearest
Executive's place of employment. The award entered by the arbitrator shall be
final and binding in all respects and judgment thereon may be entered in any
Court having jurisdiction.

        13.    ENTIRE AGREEMENT    

        With respect to the matters specified herein, this Agreement contains
the entire agreement between the Company and Executive and supersedes all prior
written agreements, understandings and commitments between the Company and
Executive. No amendments to this Agreement may be made except through a written
document signed by the Executive and approved in writing by the Company's Board.

        14.    VALIDITY    

        In the event that any provision of this Agreement is held to be invalid,
void or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Agreement.

        15.    PARAGRAPHS AND OTHER HEADINGS    

        Paragraphs and other headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretations of this Agreement.

        16.    NOTICE    

        Any notice or demand required or permitted to be given under this
Agreement shall be made in writing and shall be deemed effective upon the
personal delivery thereof if delivered or, if mailed,  forty-eight (48) hours
after having been deposited in the United States mail, postage prepaid, and
addressed, in the case of the Company, to the attention of the Board of
Directors at the Company's then principal place of business, presently 2209 West
1st Street, Tempe, Arizona 85281 and, in the case of Executive, to 2929 North
70th St. #2104, Scottsdale, Arizona 85251. Either party may change the address
to which such notices are to be addressed to it by giving the other party notice
in the manner herein set forth.

        17.    RIGHT OF EMPLOYMENT    

        Nothing stated or implied by this Agreement shall prevent the Company
from terminating the Service of Executive at any time nor prevent Executive from
voluntarily terminating Service at any time.

        18.    WITHHOLDING TAXES AND OTHER DEDUCTIONS    

        To the extent required by law, the Company shall withhold from any
payments due Executive under this Agreement any applicable federal, state or
local taxes and such other deductions as are prescribed by law or Company
policy.

9

--------------------------------------------------------------------------------


        19.    APPLICABLE LAW    

        To the full extent controllable by stipulation of the Company and
Executive, this Amendment shall be interpreted and enforced under Arizona law.

        IN WITNESS WHEROF, the Company has caused this Agreement to be executed
by its duly authorized representative(s) and Executive has affixed his signature
as of the date first written above.

EXECUTIVE   COMPANY
/s/  ANDREJS K. BUNKSE      

--------------------------------------------------------------------------------

Andrejs K. Bunkse
 
GameTech International, Inc.     By:   /s/  RICHARD T. FEDOR      

--------------------------------------------------------------------------------

    Name:   Richard T. Fedor

--------------------------------------------------------------------------------

    Title:   Chairman & CEO

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------



QuickLinks


GAMETECH INTERNATIONAL. INC.
FORM OF EMPLOYMENT AGREEMENT
